         Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                §
DR. JEROME CORSI and                            §      CIVIL ACTION NO. 1:20-CV-00298-LY
LARRY KLAYMAN,                                  §
                                                §
               Plaintiffs,
                                                §
        vs.                                     §
                                                §
INFOWARS, LLC, FREE SPEECH                      §
SYSTEMS, LLC, ALEX E. JONES,                    §
DAVID JONES, OWEN SHROYER, and                  §
ROGER STONE                                     §
                                                §
               Defendants.


     PLAINTIFFS’ JOINT DESIGNATION OF WITNESSES, EXPERTS, AND EXHIBITS

        Plaintiffs Larry Klayman and Jerome Corsi (“Plaintiffs”) hereby designate their potential

witnesses, testifying experts, and proposed exhibits as follows:

I.      POTENTIAL WITNESSES

        1.     Larry Klayman

        2.     Jerome Corsi

        3.     Roger Stone

        4.     Alex Jones

        5.     Owen Shroyer

        6.     David Jones

        7.     Thomas Fitton

        8.     Randy Credico

        9.     Victims of the Sandy Hook massacre who were defamed by Alex Jones and the

               Infowars Defendants




                                                 1
Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 2 of 7




10.   Mark Randazza, Esq.

11.   Robert Buschel, Esq.

12.   Christopher Ruddy

13.   John Cardillo

14.   John Bachman

15.   Mark Cernovich

16.   Kelly Morales

17.   Cassandra Fairbanks

18.   Robert Mueller

19.   Andrew Weismann

20.   Aaron Zalinsky

21.   Jeannie Rhee

22.   Hon. Amy Berman Jackson

23.   Tucker Carlson

24.   Chuck Ross of The Daily Caller

25.   Michael Caputo

26.   Margaret Kuntsler

27.   Dennis Montgomery

28.   Sandy Cobas

29.   Dianne Thorne

30.   Joel Gilbert

31.   Scott Reed

32.   Bob Barr




                                       2
        Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 3 of 7




       33.    Alan Keyes

       34.    Hon. Royce Lamberth and Hon. Stanley Sporkin

       35.    Sheriff Joe Arpaio

       36.    Charles Strange

       37.    Joseph Farah

       38.    Witnesses attesting to Dr. Corsi’s affected health and good will and reputation

              caused by Defendants

       39.    Persons who have heard and watched the defamatory statements, which will be

              uncovered as discovery progresses, notwithstanding Defendants’ obstructionist

              tactics.

       40.    Any witnesses identified by any party or third party in discovery

       41.    Any witnesses identified in the Amended Complaint

       42. All documents and witnesses put forth by Defendants in their disclosure today.

       Plaintiffs reserve the right to supplement this list. Discovery is also underway which will

uncover more information and documentary evidence.

II.    TESTIFYING EXPERTS

       Plaintiffs designate no testifying experts at this time, but reserve the right to supplement

this designation upon discovery.

III.   POTENTIAL EXHIBITS

       1.     The defamatory videos and documents identified and referenced in the Amended

Complaint

       2.     Deposition transcript of Thomas Fitton

       3.     Infowars, LLC’s corporate documents




                                                 3
          Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 4 of 7




       4.      Free Speech Systems, LLC’s corporate documents

       5.      Contract between Dr. Corsi and Infowars.

       6.      Roger Stone’s indictment, jury verdict, and judgment

       7.      Documents showing Infowars’ commercial sales of goods, services and other

commercial activities

       8.      Articles regarding Pizzagate, including but not limited to:

               https://www.rollingstone.com/feature/anatomy-of-a-fake-news-scandal-125877/

       9.      Articles on Roger Stone admitting to spreading lies on Infowars and settling

lawsuits, including but not limited to: https://theweek.com/speedreads/813286/roger-stone-

settles-lawsuit-admits-spreading-lies-infowars

       10.     Articles evidencing that Roger Stone is still working with the Infowars

Defendants, including but not limited to: https://www.infowars.com/posts/roger-stone-reveals-

trumps-path-to-victory/ and that Stone has a radio show.

       11.     Affidavits of Larry Klayman and Jerome Corsi and Kelly Morales.

       12.     Book jackets for books authored by Larry Klayman including Whores: Why and

How I Came to Fight the Establishment and It Takes a Revolution: Forget the Scandal Industry!

       13.     Deposition transcript of Roger Stone taken by Mr. Klayman (CASE NO. 19-

011394)

       14.     New York Times Bestseller lists

       15.     Any documents identified by any party or third party in discovery.

       16.     Any documents identified in the Amended Complaint

Insert exhibits identified by the Defendants




                                                 4
        Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 5 of 7




       Plaintiffs reserve the right to supplement this list. And discovery is underway despite

Defendants efforts to obstruct it. Motions to compel will be soon filed, as Plaintiffs have served

discovery and Defendants have brazenly stonewalled Plaintiffs’ requests. In sum, Plaintiffs

reserve the right to amend.

Dated: December 1, 2020                              Respectfully Submitted,


                                                     /s/Sanjay Biswas
                                                     SANJAY BISWAS, Esq.
                                                     #24061235—Texas
                                                     #24966--Louisiana
                                                     11720 Duxbury Dr.
                                                     Frisco, Texas 75035
                                                     Telephone: (972)-866-5879
                                                     Email:sanjaybiswas41@gmail.com
                                                     Fax: 1-800-506-6804

                                                     Counsel for Dr. Jerome Corsi

                                                     /s/Larry Klayman
                                                     Larry Klayman
                                                     7050 W. Palmetto Park Rd
                                                     Boca Raton FL, 33433
                                                     Email:leklayman@gmail.com
                                                     Fax: 561-558-5336

                                                     Plaintiff Pro Se



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of December 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                     /s/ Sanjay Biswas




                                                 5
Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 6 of 7




                               6
Case 1:20-cv-00298-LY-DH Document 91 Filed 12/01/20 Page 7 of 7




                               7
